Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 recite "the candidate features" in the last limitation.  Claims 2, 9, and 16 also recite “the candidate features”.  There is insufficient antecedent basis for this in the claims.  It is unclear whether this limitation is referencing a set of “the plurality of candidate features” recited first in the independent claims or a subset of “the plurality of candidate features” or particular features within one set of “the plurality of candidate features”.  Under the broadest reasonable interpretation of the claims, Examiner construes “the candidate features” as any of the previous interpretations mentioned.
Claims 2-7, 9-14 and 16-20 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. Pub. No. 2015/0012634 to Zhu et al. (hereinafter Zhu).
Per claim 1, Zhu discloses a computing device (fig. 1, item 102 and ¶30,99-100…Workload Profiler and Performance Interference (WPPI) system deployed on a computer system) for platform-targeted machine learning (fig. 3 and ¶66… predicting through WPPI system model, what the optimal computing resources provisioning/mapping, e.g., platform-targeted, for a consumer submitted workload; fig. 4, item 402 and ¶67…training WPPI system model using a test suite or known/recognized workloads so as to estimate resource/feature utilization for the workload, e.g., how much CPU, memory, disk, network will be utilized for the workload; ¶75…support vector machine trains relationship between resource usage and service execution time), the computing device comprising:
one or more processors (¶100…WPPI system has processor); and
a memory storing a plurality of instructions (¶101…computer readable storage medium storing instructions executable by processor), which, when executed on the one or more processors (¶101…computer readable storage medium storing instructions executable by processor), causes the computing device to:
generate a performance metric (fig. 9, item 902 and ¶83…resource usage profile determined for each service in a workload/application, the resource usage profile being a performance metric...Note: while each workload may have multiple services where each service being a job, task, or sub-workload for the workload/application, a service is simply referred to as a workload; fig. 4, item 408 and ¶67…resource usage profile estimator generates the resource usage profile, e.g., performance metric, for each workload submitted by user, the resource usage profile giving an estimate of resource utilization for the workload, e.g., utilization of a set of resource features, the set including CPU, memory, disk, network, etc.; fig. 1, items 114, 158 and ¶70…workload resource profiler generates a resource vector “R” for a plurality of resource feature metrics measured for each workload, the resource features being: CPU, memory, disk, network, etc., the resource vector quantitatively representing of the resource usage profile, e.g., performance metric; fig. 6, item 604 and fig. 8, items 806, 812 and 818 and ¶77…resource usage profile ”R1”, is generated for each workload, giving a percentage or value usage of each resource feature, such as 80% for CPU, 40% for memory, etc.;) based on one or more other metrics (¶69…resource usage profile is based on resource usage metrics of specific resource features such as CPU, memory, disk, network, the metrics can include CPU usage %, memory usage, disk read, network bandwidth consumed, etc.; figs. 6, 8 and ¶70,77…resource usage profiled represented by resource vector R) associated with each of a plurality of candidate features (fig. 9, item 904 and ¶83…plurality of candidate servers, each server having a set of resource features, e.g., CPU, memory, disk, and network capabilities and capacities, are analyzed by the WPPI system with respect to the resource usage profile, e.g., performance metric, to see which candidate is the optimal one to execute the workload on; Note: each set of resource features is construed as a plurality of candidate features as they are part of a candidate server) applied to a user input (figs. 3, 5, 15-22…and user’s submitted workload, e.g.,  App1-App6 or W1-W6);
rank each of the plurality of candidate features based on the performance metric (fig. 9, item 904 and ¶83…continually testing/comparing the mapping of the resource usage profile of a workload to different candidate servers and obtaining a confidence metric of how well the resource usage profile maps to different candidate servers and their corresponding candidate resource features; fig. 4, item 410 and ¶73-74…the mapping of resource usage profile of a workload to candidate servers is done by affiliation rules, where a QoS guarantee probability value is given for each mapping, indicating a confidence/probability of success that the workload mapped to a particular candidate server will meet a QoS guarantee (completion time), where the probability value effectively ranks the mappings, to determines which server to apply the user submitted workload); and
retain at least a highest ranked of the candidate features (fig. 9, item 906-908 and ¶83…based on all the workloads submitted, using both the affiliation rules 410 and performance interference model 412, and a search algorithm is applied optimize the distribution of workloads across candidate servers and their corresponding candidate resource features, effectively retaining the highest ranked server to workload mappings; figs. 17,18,21 and 22…example of optimized distribution of workloads across candidate servers that were determined to meet QoS guarantee requirements).
Per claim 2, Zhu discloses claim 1, further disclosing to retain the at least the highest ranked of the candidate features comprises to retain a threshold amount of the plurality of candidate features (figs. 18, 20 and 22…candidate servers and their corresponding feature configurations (shown in figs. 17, 19 and 21, represented by the blades and corresponding application/workloads assigned thereto) that are meet threshold amounts, e.g., QoS deadlines indicated by the dashed line, are construed to be the highest rankings candidates and can be deployed; ¶75…performance interference modeling can filter out and discard candidate features based on their corresponding metrics that show they are unimportant and do not significantly impact).
Per claim 3, Zhu discloses claim 2, further disclosing to retain the threshold amount comprises to retain the threshold amount based on a computational power of the computing device (figs. 18, 20 and 22…the ability to meet the QoS deadline/threshold is based in part on the computational power of the server; fig. 6, host resource profile R takes into account CPU; figs. 10-11).
Per claim 4, Zhu discloses claim 2, further disclosing to retain the threshold amount comprises to retain the threshold amount based on an architecture of the computing device (fig. 10…components of blade/server hardware architecture considered).
Per claim 5, Zhu discloses claim 2, further disclosing the plurality of instructions further causes the computing device to determine whether a budget for feature extraction is reached (fig. 9, item 908 and ¶83-84…continuing to find better candidate resource usage configurations until QoS metric guarantee reached or cloud service provider’s revenue maximized).
Per claim 6, Zhu discloses claim 5, further disclosing the plurality of instructions further causes the computing device to generate, in response to a determination that the budget for feature extraction is not reached, a second performance metric based on the one or more metrics (figs. 19 and 20 and ¶95-96…performance metric for candidate server configuration shown in ‘fig .19 model based assignment’ yields a QoS metric guarantee/budget ‘D1’ not being met the configuration of App1 being executed on Blade1, thus algorithm enables migration of App6 from Blade1 to Blade2 using a second performance metric for another candidate server configuration shown in ‘fig. 21 model based assignment with migration’.
Per claim 7, Zhu discloses claim 1, further disclosing to generate the performance metric based on one or more other metrics comprises to generate the performance metric based on a cost metric indicative of an implementation cost of a corresponding feature (fig. 18, items 1820 and 1826; fig. 20 and 22…a resource cost and revenue metric is associated with each candidate server and workflow mapping).
Claims 8-20 are substantially similar in scope and spirit as claims 1-7.  Therefore, the rejections of claims 1-7 are applied accordingly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and/or related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to using metrics to rank a plurality of candidate features for platform-targeted machine learning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.